DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insert has first and second opposing sides that extend perpendicularly to the central opening extending through the toroidal core must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 10-2013-213404.
Regarding claim 1, DE 10-2013-213404 discloses an inductor arrangement, comprising: 
- a toroidal core [11]with a central opening,
- at least one winding arranged around the core and comprising two winding ends, 
- an electrically insulating insert [2, 15] which is inserted into the central opening in a clamping manner, wherein the winding ends [4a, 4b] are inserted into the insert in a clamping manner [figures 3-10.] 
Regarding claim 2, DE 10-2013-213404 further discloses the insert including first and second sides [6/7, figure 7a-7b] extend perpendicular to the central opening of the toroidal core, wherein one of the winding ends is inserted into the first side of the insert and the other of the winding ends is inserted into the second side of the insert such that the two winding ends are inserted on mutually opposite sides of the insert.
Regarding claim 3, DE 10-2013-213404 further discloses, in other embodiment of figures 3, 4a-4d] the insert has first and second opposing sides that extend perpendicularly to the central opening extending through the toroidal core, and wherein both of the winding ends is inserted 
Regarding claim 4, DE 10-2013-213404 further discloses one connection wire is integrally [or electrically connected] to each of the two winding ends, respectively, in a section of the winding ends which is inserted into the insert.
Regarding claim 5, DE 10-2013-213404 further discloses, in other embodiment figure 9, the winding ends each comprise a first portion [4] and a second portion [18/19], wherein the second portion forms a non-zero angle with respect to the first portion, and wherein the second portion of each winding end is inserted into the insert, and the first portion of each winding end is not inserted into the insert [figure 9.]
Regarding claim 6, DE 10-2013-213404 inherently discloses the insert comprises an integral injection-molded plastic part.
Regarding claim 7, DE 10-2013-213404 further discloses the insert has a lug [or protrusion 24] provided to ensure minimum distance between the winding ends.
Regarding claim 8, DE 10-2013-213404 discloses, in other embodiment [figure 7a], the insert [15] does not protrude out of the central opening beyond the winding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837